ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “Agreement”), dated as of this 11th day of November, 2008, by and among Books Are Fun, Ltd., an Iowa corporation (“Seller”), Imagine Nation Books, Ltd., an Iowa corporation (“Buyer”), and The Reader’s Digest Association, Inc., a Delaware Corporation (“RDA”). W I T N E S S E T H : WHEREAS, Seller is engaged in the business of selling books, home entertainment products and gift items at temporary fairs and other displays conducted at schools, hospitals, corporations and other places of business through a force of sales representatives (the “Business”); and WHEREAS, RDA is the parent company of Seller, and intends to, among other things, guaranty the obligations and liabilities of Seller hereunder; and WHEREAS, Buyer desires to acquire, and Seller desires to sell, certain assets of Seller used in the Business and identified in Article I of this Agreement, subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the promises, mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I SALE OF ASSETS TO BUYER Section 1.1Description of Assets.Upon the terms and subject to the conditions set forth in this Agreement, at the Closing (as defined in Section 5.1), Seller shall sell, convey, transfer, assign and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all right, title and interest of Seller as of the Closing Date (as defined in Section 5.1) in and to the following assets and properties of Seller relating to the Business: (a) all book, gift and other product inventory as of December 31, 2008, wherever located (other than at Seller’s retail stores) including any such items held by or in-transit to or from Seller’s active independent sales representatives, excepting (i) exclusions as set forth on Schedule 1.1(a) and (ii) inventory otherwise expressly excluded under this Agreement (collectively, the “Inventory”); (b) all rights of Seller pursuant to those certain warehouse agreements listed on Schedule 1.1(b) to this Agreement (the “Warehouse Agreements”); (c) all rights of Seller in trademarks, trade names, service marks, domain names (other than domain names that include “rdigest”, “rda”, “rd”, “readersdigest” or any derivative thereof), patents, patent applications, copyrights, mask works, trade secrets, know-how, databases, logos, or other intellectual property rights (i) in the Inventory and under agreements with respect to the Inventory (“Inventory Agreements”); (ii) used exclusively in or necessary to the conduct of the Business other than rights in software, including, without limitation, the intellectual property listed on Schedule 1.1(c) to this Agreement; and (iii) in the case of software and information technology, (x) in software and information technology that is owned by Seller and (y) in the licensed software and information technology described on Schedule 1.1(c) to the extent the applicable license agreements and other agreements (collectively, the “Software and IT Agreements”) are assignable or otherwise transferable to Buyer without consent, and the right to institute or maintain any action or investigation for and to recover damages for any past infringement or any action of unfair competition relating to any of the intellectual property described herein (collectively, the “Intellectual Property”); 1 (d) copies of Seller’s business records that are material to the Acquired Assets (as that term is defined below in this Section 1.1) including all data, designs, drawings, blueprints, tracings, sketches, plans, layouts, specifications, models, programs, cards, tapes, disks, printouts, writings, manuals and guides pertaining directly to the Acquired Assets, together with any notes or other memoranda of Seller related to such business records; (e) all claims, causes of action, choses in action, rights of recovery and rights of set-off of any kind, whether known or unknown, in favor of Seller, and pertaining to, arising out of or relating to the Acquired Assets or offsetting any Assumed Liabilities (as defined in Section 1.2(b)); (f) all accounts receivable (the “Rep Receivables”) due to Seller from sales representatives who are engaged as sales representatives by Buyer as of or within ninety (90) days following the Closing Date (Rep Receivables as of the date hereof are described on Schedule 1.1(f) to this Agreement, which schedule shall be updated in accordance with Section 1.7 of this Agreement), but excluding any corporate book fair accounts receivable for which payroll deductions are being made by corporate sponsors of corporate book fair events; (g) all of Seller’s rights (pursuant to contract or otherwise) to cause the transfer and delivery to Buyer of any Inventory held by any of Seller’s current or former sales representatives, including, without limitation, the rights to sue, collect from, make claims against or otherwise proceed against the same (collectively, the “Rights”); and (h) any rights of Seller in and to any warranties and licenses received from third parties with respect to any of the Acquired Assets, to the extent any such rights are assignable. All of the assets and properties to be conveyed, transferred, assigned and/or delivered to Buyer pursuant to this Section 1.1 are herein collectively referred to as the “Acquired Assets.”Buyer acknowledges that it is acquiring the Acquired Assets subject to continuing channel and time distribution restrictions specified in Schedule 3.1(b) hereto. On the Closing Date, except as otherwise provided herein with respect to Inventory, all Acquired Assets in tangible form shall be promptly surrendered and/or delivered to Buyer, and Seller and RDA shall thereafter make no further use thereof, either directly or indirectly. Section 1.2Excluded Assets and Assumed Liabilities (a) Notwithstanding the provisions of Section 1.1, the following assets (collectively, the “Excluded Assets”) and properties of Seller shall not be sold, conveyed, transferred, assigned or delivered to Buyer pursuant to this Agreement (and shall not be Acquired Assets):(i) inventory located at Seller’s retail stores; and (ii) any assets, properties, business, contracts or other agreements, rights or interests of Seller which are not expressly defined in Section 1.1 above as Acquired Assets. 2 (b) From and after the Closing Date, Buyer shall assume the Warehouse Agreements, the Inventory Agreements, and the Software and IT Agreements (the Inventory Agreements and the Software and IT Agreements, collectively, the “Intellectual Property Contracts”), other than any liabilities or obligations thereunder arising or occurring on or prior to the Closing Date, which shall constitute Retained Liabilities (such agreements, exclusive of the Retained Liabilities, being herein referred to as the “Assumed Liabilities”).Seller shall retain, and Buyer shall not assume or be or become liable for, any claims, demands, commitments, liabilities or obligations of any kind or nature whatsoever of Seller or RDA, whether fixed or contingent, including, without limitation, those relating to the purchase of the Inventory, relating to employees or sale representatives or otherwise arising out of or relating to the Acquired Assets or the conduct of the Business by Seller, other than the Assumed Liabilities (the “Retained Liabilities”). Seller and RDA shall be responsible for paying, performing and discharging all Retained Liabilities, and Buyer shall not have any responsibility for such Retained Liabilities.It is expressly understood and agreed that the Retained Liabilities shall include, without limitation, (i) all liabilities and obligations accruing on or prior to the Closing Date with respect to the Intellectual Property Contracts and the Warehouse Agreements; and (ii) all obligations of Seller with respect to its employees and independent sales representatives. Section 1.3Transfer Documents. (a) Instruments of Transfer.At the Closing, Seller shall execute and deliver to Buyer a Bill of Sale (the “Bill of Sale”) substantially in the form attached hereto as Exhibit A; and Seller and Buyer shall execute and deliver an Assignment and Assumption Agreement (the “Assignment and Assumption”) substantially in the form attached hereto as Exhibit B, and those certain Intellectual Property Transfer Documents in the form attached hereto as Exhibit H (the “IP Transfer Documents”).At any time and from time to time after the Closing, at Buyer’s request and without further consideration, Seller and RDA (or their respective successors) promptly shall execute and deliver such other instruments of sale, transfer, conveyance, assignment and confirmation, and take such other action, as Buyer may reasonably request to transfer, convey and assign more effectively to Buyer, and to confirm Buyer’s title to, all of the Acquired Assets, to put Buyer in actual possession and operating control thereof, to assist Buyer in exercising all rights with respect thereto, and/or to carry out the purpose and intent of this Agreement. (b) Consents.Seller will use commercially reasonable efforts to obtain as promptly as possible, and in any event prior to the Closing, all Required Approvals (as defined in Section 3.1(d)).With respect to any approval or consent listed on Schedule 3.1(d), if any such approval or consent cannot be obtained, or if the parties hereafter agree in writing that it is not in their respective best interests to obtain any such approval or consent, the Acquired Assets subject to such Required Approval shall be Excluded Assets and Retained Liabilities of Seller, and Seller will cooperate with Buyer in any commercially reasonable manner to facilitate Buyer’s efforts to make alternative arrangements for warehouse facilities, but any costs associated with such alternative arrangements shall be paid by Buyer unless the parties expressly agree in writing to the contrary. Section 1.4Rights; Power of Attorney.Seller hereby authorizes Buyer (acting through its employees or agents), at Buyer’s option, to demand, receive and enforce the Rights, and to adjust, make, execute and deliver proper receipts and releases as attorney in fact for Seller, for and in the name of Seller or in its own name, with the same force and effect as if done by the Seller.Seller hereby grants to Buyer a power of attorney to enforce all rights of Seller with respect to the Rights.The powers contained in this paragraph shall be deemed to be coupled with an interest and irrevocable, and shall be automatically effective at Closing.Under no circumstance shall Buyer be deemed to have assumed any liability or obligation of Seller set forth in the sales representative agreements.Seller also hereby covenants and agrees not to make any further assignment or pledge of the Rights or any interest therein, nor alter, amend, supplement, modify, terminate, surrender, cancel, impair or release the Rights. 3 Section
